                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA


CHRISTOPHER THAYER,              )                    3:19-CV-0592-RCJ-CLB
                                 )
            Plaintiff,           )                    MINUTES OF THE COURT
                                 )
     vs.                         )                    April 3, 2020
                                 )
WESTERN VILLAGE HOTEL AND        )
CASINO, et al.,                  )
                                 )
            Defendant.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING___

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                         _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s motion for enlargement of time (ECF No. 7) is GRANTED. Plaintiff
shall have to and including May 26, 2020 to file an amended complaint. No further
extensions of time shall be granted.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:          /s/
                                               Deputy Clerk
